DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2021 has been entered.

Status of Rejections
The rejection(s) of claim(s) 2 is/are obviated by Applicant’s cancellation(s). 
New ground(s) of rejection is/are necessitated by Applicant’s amendment(s). 

Claims 1 and 7-10 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 10,619,255 B2) in view of Ichikawa et al (US 2016/0237578 A1). 

Claim 1: Kato teaches an electrode for electrolysis (anode for water electrolysis, see e.g. abstract of Kato) comprising an electrically conductive substrate at least a surface of which comprises nickel or a nickel-based alloy (see e.g. col 5, lines 40-41); an intermediate layer formed on the surface of the electrically conductive substrate (see e.g. connecting paragraph of col 5 and 6 of Kato) and a catalyst layer formed on a surface of the intermediate layer (see e.g. col 6, lines 10-13 of Kato), wherein the catalyst layer comprises at least one catalyst selected from the group consisting of a nickel cobalt spinel oxide (see e.g. col 6, lines 19-20 of Kato) or a lanthanide nickel cobalt perovskite oxide, and a lithium nickel cobalt oxide (see e.g. col 6, lines 21-30 of Kato). 

Kato does not explicitly teach that the intermediate layer formed on the surface of the electrically conductive substrate and comprises a lithium-containing nickel oxide represented by composition formula LixNi2-xO2 (0.02 ≤ x ≤ 0.5). Kato teaches the intermediate layer is a nickel oxide designed to protect the substrate (see e.g. connecting paragraph of col 5 and 6 of Kato). Ichikawa teaches that the addition of lithium to the surface of a nickel substrate (see e.g. [0033] of Ichikawa) used for an anode in water electrolysis (see e.g. [0001] of Ichikawa) improves the nickel oxide layer formed on the substrate by decreasing the wetted surface area, increasing the stability, and improving the conductivity of the film (see e.g. [0041] of Ichikawa). The layer of Ichikawa has the formula of Li0.208Ni1.792O2 (see e.g. [0075] of Ichikawa). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Kato by substituting the intermediate nickel oxide layer with the Li0.208Ni1.792O2 layer taught in Ichikawa because the layer of Ichikawa improves the nickel oxide layer formed on the substrate by decreasing the wetted surface area, increasing the stability, and improving the conductivity of the film. 

Kato in view of Ichikawa does not explicitly teach that the intermediate layer has a layer average density in a range from 5.1 g/cm3 to 6.0 g/cm3. However, Kato in view of Ichikawa teaches that intermediate layer is formed using a solution of lithium nitrate (see e.g. [0056] of Ichikawa) and nickel nitrate (see e.g. [0058 of Ichikawa) with heat (see e.g. [0057] of Ichikawa). According to the Applicant in the Affidavit filed on 10/12/2021, when lithium nitrate and nickel nitrate solutions are mixed and treated with heat, they form a LiNiOx coating less dense than the true density of LiNiO, 6.67 g/cm3, because NO2 gas is formed (see e.g. page 6 of the Affidavit filed on 10/12/2021). MPEP § 2112.01 I states ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)’. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the density of the intermediate layer would be less than the true density of the LiNiO is 6.67 g/cm3. MPEP 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 7: Kato in view of Ichikawa teaches that the catalyst layer is a laminate of a plurality of catalyst layers, wherein each of the plurality of catalyst layers comprises the at least one catalyst different from each other (see e.g. col 6, lines 3-18 and lines 50-58 of Kato). 

Claim 8: Kato in view of Ichikawa teaches that the catalyst layer comprises: a first catalyst layer formed on the surface of the intermediate layer; and a second catalyst layer formed on the first catalyst layer, wherein the first catalyst layer comprises the at least one catalyst different from the at least one catalyst in the second catalyst layer (see e.g. col 6, lines 3-18 and lines 50-58 of Kato).

Claim 9: Kato in view of Ichikawa teaches that the intermediate layer comprises the lithium-containing nickel oxide represented by the composition formula LixNi2-xO2 wherein x is in a range from 0.095 to 0.308 (see e.g. abstract and [0064] of Ichikawa), with a preferred range of 0.095-0.26 (Li:Ni = 0.05-0.15, see e.g. [0059] of Ichikawa), which overlaps with the claimed range of 0.3 to 0.5. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 10: Kato in view of Ichikawa teaches that the intermediate layer comprises the lithium-containing nickel oxide represented by the composition formula LixNi2-xO2 wherein x is in a range from 0.095 to 0.308 (see e.g. abstract and [0064] of Ichikawa), with a preferred range of 0.095-0.26 (Li:Ni = 0.05-0.15, see e.g. [0059] of Ichikawa), which overlaps with the claimed range of 0.3 to 0.5. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
 
Affidavit
The declaration under 37 CFR 1.132 filed on 10/12/2021 is insufficient to overcome the rejection of the claim based upon 35 USC 103 over Kato in view of Ichikawa as set forth in the last Office action because the Applicant provides evidence against one embodiment of Ichikawa, where the lithium hydroxide is applied directly to a nickel substrate, to show the densities would be different because this reaction would not produce a gas. However, Ichikawa also discloses using an aqueous solution of lithium nitrate and nickel nitrate that is treated with heat (see e.g. [0056]-[0058] of Ichikawa), which is the reaction shown at the top of page 6, which the Applicant indicates is the reaction occurring for the instant invention. 

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 

On page(s) 4-7, the Applicant argues that Kato in view of Ichikawa does not discloses or teach the claimed density. This has been addressed above, under the Affidavit heading. The applicant also points example 1 on page 7 as further evidence of this. However, this is just a specific example of Ichikawa and ignores the broader disclosure of the reference, which discloses lithium nitrate (see e.g. [0056]) and nickel nitrate (see e.g. [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795